IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-61,645-01


EX PARTE RONNIE PAUL THREADGILL





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 28,207 IN THE 13TH DISTRICT COURT

NAVARRO COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the provisions
of Article 11.071, Tex. Code Crim. Proc.
	In July 2002, applicant was convicted of the offense of capital murder.  The jury answered
the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc., and the trial court,
accordingly, set punishment at death.  This Court affirmed applicant's conviction and sentence on
direct appeal.  Threadgill v. State, 146 S.W.2d 654 (Tex. Crim. App. 2004).  

	Applicant presented eight allegations in his application in which he challenges the validity
of his conviction and resulting sentence.  By written order dated May 18, 2005, this cause was
remanded to the trial court so that the habeas corpus record could be supplemented with affidavits
or testimony from counsel regarding one of applicant's allegations.  Relief was denied on applicant's
other allegations.  
	On remand, applicant's counsel submitted affidavits and the trial court entered supplemental
findings and conclusions recommending that relief be denied.  This Court has reviewed the record. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings and
conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE  5TH DAY OF OCTOBER, 2005.

Do Not Publish